Exhibit 10.1

PH Paris, Factoring Agreement CGA, English translation

 

AGREEMENT FOR THE TRANSFER OF RECEIVABLES
N° 7783-7784-7785

 

The present agreement (the “Agreement”) is entered into between:

On one part,

NEWCO NEXANS SUPERIOR ESSEX , a French company organized as a “société par
action simplifiée” with a capital of 50.000 Euros, RCS Nanterre B440 088 110
having its registered office at 4-10 rue Mozart — 92587 CLICHY hereinafter
referred to as the the “Company”

together with :

1.       NEXANS WINDING WIRES  (“Client A”), a “société par action simplifiée”
with a capital of 14.000.000 Euros, RCS Compiègne 444 384 549, having its
registered office at Rue Jean Monnet, L’Européen – Parc Tertiaire de la Croix –
60200 COMPIEGNE,  (“Client A”),

2.       LACROIX & KRESS GMBH, registered office at Engterstrasse 34, 49565
Bramsche, Germany, registered in section F of the trade register of the Local
Court in Osnabrück with registration number 21732, with a nominal capital of
25.000 Euros,  (“Client B”) and

3.       ESSEX INTERNATIONAL LTD, registered office at Ellis Ashton Park,
Liverpool, L36 6BW, England, registration n° 03512877,  (“Client C”).

 The Company and Clients A, B and C are as the case may be hereinafter referred
to collectively as the “Clients” and individually as the “Client”

And :

on the other part,

Compagnie Generale d’Affacturage SA, a French company with a capital of EUR
14,400,000, RCS Nanterre B 702 016 312, having its registered office at La
Plaine Saint Denis (93577), 3 rue Franis de Préssense , hereinafter referred to
as “CGA”,

WHEREAS, Clients A, B and C are, direct or indirect, wholly or partially, owned
subsidiaries of the Company which form with them one integral group of
companies;

WHEREAS, in order to enhance their management processes and financial
capabilities, the Company and the other Clients are willing to enter into
financing arrangements in relation to each of their respective commercial
receivables portfolio;

WHEREAS, CGA submitted to the Clients a financing offer which has been accepted
by them, the terms of which are reflected in this Agreement.

WHEREAS, prior to the present Agreement, the Client NEXANS WINDING WIRES has
subscribed with CGA a contract of transfer of receivables on October 19, 2005,
it is expressly agreed that NEXANS WINDING WIRES takes on its own the rights and
obligations resulting from the initial agreement.

1


--------------------------------------------------------------------------------




THE PARTIES HERETO HAVE AGREED AS FOLLOWS:

 

ARTICLE 1:  PURPOSE OF AGREEMENT

CGA undertakes, according to the terms of the present Agreement, to provide to
each of the Company and the other Clients a range of financing and management
services, without guarantee,  in accordance with the provisions hereof. It is
agreed, qccordingly, that CGA by paying the amount of the receivables eligible
will be subrogated in the rights of the Clients but will not assume the risk of
the financial default of the relevant debtors.

Each Client hereby authorizes the Company to act as its agent, on its behalf.
The Company, upon instructions of the Clients, hereby agrees to do so solely for
administration purposes in relation to this Agreement.

The obligations of the clients hereunder are several. Each Client will support
its own liabilities that may result from the operation of its own current
account and will only take in charge (directly or through the Company in its
role of agent) its portion (on a due proportion basis) of the commissions and
costs due to CGA hereunder.

 

ARTICLE 2:  SCOPE OF APPLICATION

In order to be eligible under the present Agreement,  the commercial receivables
need to fulfill cumulatively the following conditions:

—                                   be receivables that are certain, liquid and
payable at maturity thereof and denominated in EUROS, GBP or US Dollars of which
the debtors reside in the European Union;

—                                   be receivables that have a maturity not
exceeding 90 days, ending on the 10th of following month ; and

—                                   correspond to goods delivered or services
rendered.

Are excluded from the scope of application of the Agreement:

—                                   receivables held on a supplier of Clients;
notwithstanding the foregoing, if the amount due from a Client to a supplier
represents less than 2% of the corresponding outstanding receivables of such
Client on such supplier, the receivable shall be deemed an eligible one; CGA
may, on a case by case basis and on an express request of a Client, increase
this ratio.

—                                   receivables held on debtors that have
directors or majority shareholders in common with the parties (other than CGA)
hereto.

CGA shall have no duty to verify compliance with the foregoing criteria and each
Client shall be solely responsible for ensuring such compliance by such Client.

Each Client undertakes not to assign or to provide the receivables that have
been transferred to CGA as a guarantee to a third party.

 

ARTICLE 3:  CURRENT ACCOUNT AGREEMENT

A current account is opened in the books of CGA in the name of each Client. All
the operations processed in performance of the present Agreement shall be
recorded in the single current account opened in the name of the relevant
Client; For each Client, reciprocal debts and receivables due by and between CGA
and the relevant Client

2


--------------------------------------------------------------------------------




in relation to the present Agreement, deemed to be connected and indivisible,
shall be reflected as debit or credit entries and shall be set off between them.

In case of plurality of accounts opened in the name of a Client, such accounts
are nothing but chapters of that Client’s current account, with all consequences
attached, no matter the currency used for the operations. In any case, each
Client remains liable for any foreign exchange risk with respect to such
Client’s receivables.

The Clients’ current accounts could be opened in EUROS, in GBP for United
Kingdom and in United States of America Dollars.

 

ARTICLE 4:  OPERATIONS IN CURRENCIES OTHER THAN EURO

A receivable denominated in a currency out of the EURO zone is credited to the
current account of the relevant Client for its counter value in the currency of
said account.

This counter value results from the application, on the value day of its credit
entrance to such current account, of the average exchange rate (for cash) of the
last business day, quoted in France and communicated by Banque de France.

The counter value of the payments encashed in currencies different than the one
of such current account is determined by the exchange rate (for cash) applied by
the bank that made the transaction.

 

ARTICLE 5:  TRANSFER OF RECEIVABLES

Each Client transfers to CGA, at the choice of such Client, on a weekly or
monthly frequence, the invoices issued corresponding to the receivables of such
Client since the last preceding remittance (hereinafter, the “transferred
receivables”). Remittance shall be composed of the following documents:

—                                   a summary voucher being the subrogation deed
against payment by CGA to the Clients as determined hereafter; and

—                                   a detailed inventory list of invoices and
credit notes transmitted separately in electronic form.

CGA shall pay the amount of the transferred receivables by crediting the current
account of each relevant Client; by virtue and on the date of such payment CGA
is subrogated in the rights of the relevant Client in relation to the
transferred receivables, in accordance with the provisions of article 1250-1 and
actions of the French Civil Code.

 

ARTICLE 6:  DELEGATION OF CREDIT INSURANCE POLICY

Each Client delegates to CGA its right to indemnity resulting from its credit
insurance policy. However, any indemnity, paid in this respect, will be credited
to the current account of the relevant Client.

Each Client undertakes to take any measure necessary so that a delegation
amendment in relation to the credit insurance policy is obtained in favor of
CGA.

Each Client undertakes to respect strictly the insurance policy's terms and
conditions of its credit insurance contract,. CGA  not being required to make
any control in this respect.

Each Client undertakes to specify in the insurance policy all the debtors of
such Client falling within the scope of application of this Agreement.

Justification
Each Client shall deliver to CGA at its first demand:
- the copy of approvals or modifications of approvals, setting forth per debtor
the maximum granted credit;

3


--------------------------------------------------------------------------------




- all documents proving that the insurance policy's obligations are punctually
observed, in particular: declaration of turnover (“declaration d'aliment”), loss
declaration,and payment of premium.

General right of information
Each Client shall deliver to CGA a copy of its credit insurance policy as well
as any existing or future amendment. Each Client allows CGA to communicate to
the credit insurer and to obtain from it any information relating to its
activity, its clients and any incident that might occur during the processing of
transactions.

 

ARTICLE 7:  FINANCING OF THE RECEIVABLES

 

7.1 Maximum authorized financing envelope facility

CGA will finance receivables within the limit of one and unique global maximum
authorized outstanding of:

-  EUR 35,000,000 (thirty-five million Euros) or its counter value in GBP or in
US Dollars as defined in Article 4.

This global maximum outstanding amount is of a revolving nature. It is
distributed among the Clients as follows:

–              Client A : 29 M€

–              Client B : 3 M€

–              Client C : 3 M€

This allocation of the maximum outstanding amount could be modified at any time
with immediate effect,  by the Company, by written request, within the global
amount of 35,000,000 Euros.

7.2 Availability of financing funds

At the request of the Company or the relevant Client, CGA will transfer upon
receipt of this request, available funds by wire transfer from the current
account mentioned in Article 3 of this Agreement to the bank account(s) of each
relevant Client.If the request is received by CGA before 11H00 (French time) on
a given business day, the requested available funds shall be wired by CGA on the
same business day on the bank account(s) of the relevant Client. The requests
can be made by fax, by letter or via our website  “CGA Contact”. These requests
shall be made by a person duly authorized by the relevant Client.

Available funds result from the outstandings amounts of transferred receivables,
from which the commissions defined in Article 10 hereof are deducted, together
with the retention as defined in Article 8.

The first operation will consist in the transfer of the existing clients
balances, according to Article 5 hereof. In the framework of this Agreement, the
funds can be made available on the signature date of the Agreement to the extent
that the receivables are free of any right and that all the conditions defined
in this Agreement are fulfilled.

 

ARTICLE 8:  RETENTION OF FINANCING

The retention corresponds to 10% of the amount of the outstanding amount of the
receivables that are the purpose of the financing.

This retention correspond to the unavailable portion constituted to secure all
the obligations in principal, commission, costs and incidentals (credit notes,
disputes, …) of the Clients towards CGA under this Contract.

Exercise of CGA’s right of recourse:
CGA may terminate the financing of relevant unpaid receivables: 60 days after
their maturity date.

4


--------------------------------------------------------------------------------




This retention can be increased up to 20% in case of breach of one of the
following financial covenants if not remedied by the Company or relevant Client
within three business days. The retention percentage could be decreased to 10%
if any of the covenant is complied with once again and/or the breach is
finished.

At the level of  the Company’s audited consolidated accounts for each fiscal
year ending December 31:
- Fonds propres (Equity) / total bilan (total balance sheet) should be >10%
- Excédent brut d’exploitation (EBITDA: earning before interest, taxes,
depreciation and amortization) should be > 0
These ratios are calculated on the basis of such annual consolidated accounts of
the Company; such ratios are calculated yearly.

At the level of each Client
-               Privileges sociaux et fiscaux (preferential claims : tax and
staff related) should be < 5% of sales

1 fonds propres (Equity) : ligne DL de la liasse fiscale + ligne VI de I’annexe
8 de la liasse fscale.
2 total bilan (total balance sheet) : ligne EE de la liasse fiscale + montant
des créances clients mobilisées par escompte, dailly ou affacturage + engagement
de credit bail.
3 Excédent brut d’exploitation : Ligne FL +Ligne FQ - ligne FS - Ligne FT -
Ligne FU - Ligne FW - Ligne FX.- ligne FY - ligne FZ + ligne FO de I’annexe 3 de
la liasse fiscale
4 chiffre d’affaires (sales) : ligne FL de la liasse fiscale

 

ARTICLE 9:  MANDATE FOR THE MANAGEMENT AND COLLECTION OF RECEIVABLES

9.1 Definition of the mandate

As owner of the receivables by virtue of subrogation, CGA is accordingly the
only entity authorized to collect payments on the receivables.

Nevertheless, in the context of this Agreement, CGA appoints the Clients as its
agent to collect the amount of the transferred receivables paid by subrogation.
During the term of this mandate, the Clients are accordingly dispensed from
informing the debtors of the existence of this Agreement and from including the
subrogation payment clauses in favor of CGA on the invoices that they send to
them.

CGA undertakes not to intervene directly or indirectly with debtors, except in
the event that the appointment is revoked or if so expressly requested in
writing by the Clients.

9.2 Collection of the receivables

Each Client undertakes to comply with their usual collection procedures, and, in
general, to take all reasonable steps that would be necessary to saveguard CGA’s
rights. Neither the Company nor any of the Clients are allowed, according to
their collection mandate, to engage any legal proceedings against debtors or to
instruct lawyers or collection agents for the collection purpose without the
prior written consent of CGA. Conversely, neither the Company nor any of the
Clients can be obliged by CGA to do so, being understood that in case of refusal
of any of the Clients to engage such legal proceedings upon request of CGA, CGA
may revoke  the collection mandate of this Client according to Article 9.5.

Each Client will inform CGA of any modification that may be made in its
collection procedures.

9.3 Payment collections

CGA shall open in its own name  a bank account for each Client, which will be
dedicated to the collection of such Client’s debtors’ payments. The references
of each of these accounts shall be given in writing to each relevant Client.

Each Client, in accordance with its mandate, receives its debtors’ payments as a
depositary agent and commits itself to:

5


--------------------------------------------------------------------------------




-                                            Remit the payment means and
instruments to the dedicated account of such Client without delay and informing
CGA,

-                                            Ask debtors to make their wire
transfers directly to the dedicated account of such Client and provide CGA with
a copy of that request. Any wire transfers credited to another account should be
repaid into the dedicated account of such Client immediately.

Should these commitments not be respected, CGA is allowed, if such breach is not
remedied by the Client within three business days, to reduce the payments it
would have to make to the relevant Client or to debit the current account of
such Client by the same amount, without prejudice to any other legal action CGA
would have against such Client in such cases.

Should the current account of a Client be debited, this debit note operates to
repay CGA only if the available portion of the current account of such Client
has an adequate credit position.

Each Client authorize CGA to credit its relevant current account with any
remittance CGA may receive in the name of such Client, regardless of its date or
allocation.

9.4 Information relating to the performance of the collection agency mandate

Each Client undertakes to transmit to CGA, on a monthly basis, at latest on the
10th business day of the following month, the following documents established as
of the last day of the month:

-                                            Reconciliation statement
established on the document forms given by CGA

and by electronic file:

-                                            a balance age analysis of the
matured and unmatured transferred receivables, per outstandings, showing overdue
transferred receivables by period of 30 days;

-                                            a detailed statement of each debtor
account;

-                                            a monthly list of unmatured
commercial bills;

Each Client also undertakes to transmit from time to time a copy of the summary
vouchers of remittance of payment orders to bank.

Finally each Client undertakes to transmit to CGA an exhaustive list of its
financialpartner institutions with their full contact information.

9.5 Revocation of the appointment as collection agent

In case of a substantial breach by a Client of its obligations under the
collection agency mandate and in the absence of any remedy of such breach by
such Client within three business days after written notification of breach sent
by CGA to such Client with a copy to the Company, CGA may then revoke the
collection agency of that Client and proceed directly with the collection of the
transferred receivables related to it and receipt of payments. Such Client will
in this case furnish CGA with all helpful reasonable assistance.

CGA will use its best efforts to afford to the relevant Client a time period of
ten business days in France, Germany and the United Kingdom in order to allow
him to explain to the debtors this change in situation or, if on a simple
request of the relevant Client, CGA may return the entirety of the transferred
receivables to such Client provided CGA is reimbursed.

In the event that the collection agency is revoked in a manner requiring
debtor’s notification, CGA will receive for notification and management expenses
a fee equal (all taxes included):

6


--------------------------------------------------------------------------------




-               to EUR 5 per debtor and EUR 6 per invoice* in France (tax
included),
-               to EUR 16 per debtor and EUR 8 per invoice* in Germany,
-               to GBP 10 per debtor and GBP 5 per invoice* in United Kingdom,

* carried by CGA as at the date of revocation of the agency.

The notification will be made by CGA according to the legal rules in effect in
the countries of each debtor. These modalities will be precised by separate
courier.

 

ARTICLE 10:  REMUNERATION OF CGA

In the context hereof, commissions and fees earned by CGA are subject, if any,
to French VAT.

10.1 Service commission

CGA will receive, monthly, a service commission (excluding tax) equal to EUR
7,500 or its counter value in GBP or in US Dollars as defined Article 4.
This amount is due and payable at the beginning of each month.
The Clients, or the Company acting on their behalf, will indicate to CGA the
breakdown allocation of this service commission.

10.2 Financing commission

CGA will receive, on a monthly basis, in arrears, a financing commission
(excluding tax) calculated at CGA’s rate plus 0.47 % per annum, payable upon
receipt of invoice by each relevant Client.
The financing commission is calculated pro rata temporis on the withdrawals
registered on the debit side of the current account as from the day of such
withdrawal until the actual collection by CGA of payments or reimbursements
received, or until the date of exercise by CGA of its right of recourse as
defined under Article 8.

CGA’s rate is defined as a rate resulting, for each calendar month, from the
arithmetic average of the EONIA* for the period from the last working day of the
previous month up to the last but one working day of the current month.

*EONIA : European Overnight Index Average notified daily by the Central European
Bank

In case of financing in GBP or in US Dollars, LIBOR* in the relevant currency
will substitute to EONIA.

*CGA’s rate is defined as the rate resulting, for each calendar month, from the
daily application of LIBOR (London InterBank Offer Rate) calculated on a one
week period.

 

ARTICLE 11:  EFFECTIVENESS, TERM AND TERMINATION OF THE CONTRACT

This Agreement enters into effect on the date it is signed.

It is concluded for a period of three years as from the date of signature.

The Company (acting for itself and on behalf of Clients) may terminate it at any
time, complying with a two months prior notice. In this case, CGA shall receive
an amount corresponding to 18 months of Service Commission. It is so understood
that if the Company terminates the Agreement after a period of 18 months
starting from the date of signature, no penalty shall be due, provided that CGA
has effectively received the amount corresponding to 18 month service
commissions.

7


--------------------------------------------------------------------------------




CGA may terminate the Agreement without prior notice in the following events:

—                                   a force majeure (fire, strike, destruction
or actual impossibility for CGA to conduct its business…);

—                                   the appointment of a bankruptcy
administrator (or its equivalent in English or German law), voluntary
liquidation or cessation of the business of a Client;

—                                   a substantial modification in the legal
situation of the Clients, particularly in the event that NEXANS ceases to hold,
directly or indirectly, 38 to 42% of the capital of the Company, unless such
substantial modification is expressely accepted by CGA;

—                                   any behaviour or substantial breach by any
of the Clients of any of its contractual obligations which is not remedied by
the said Client within two business days after a written notification sent by
CGA to such Client (with copy to the Company).

 

ARTICLE 12:  ATTRIBUTION OF JURISDICTION.

This contract is exclusively subject to French law.

The contract takes effect under the condition precedent: a first demand
guarantee from the Company at the level of 35.000.000 Euros is obtained by
separated deeds without benefit of division or discussion that includes the
taking in charge of the undertaking pursuant to the prior executed contract
between Nexans Winding Wires and CGA dated October 19, 2005.

The parties agree that the Commercial Tribunal of Paris will have jurisdiction
to settle any dispute in regard to this Agreement, being understood that CGA
reserves the right also to submit disputes to other tribunals that have
jurisdiction there over in accordance with applicable rules.

Done in five originals, at Levallois Perret, on [               ](1) 2005

 

THE COMPANY

THE GUARANTOR

CGA

 

 

 

CLIENT A

CLIENT B

CLIENT C

 

--------------------------------------------------------------------------------

(1) Please note that the date of execution is missing and has not been completed
on the signature page of the executed French version received by PDF from CGA
last Friday 6 January 2006. In addition there is no other date appearing on the
executed French version of the Agreement itself as being the date of execution
which is the date, as per article 11, triggering the official entry into effect
of the Agreement and of the three years period of its validity. Although the
date of execution of the Agreement could be known and attested in fact by cross
referencing the provision of the executed separate guarantee issued by Essex
Nexans Europe on October 28, 2005, which refers to the Agreement as being dated
as of the 27 of October 2005, we recommend that this should be regularized and
be completed through a one page letter Addendum to be signed by all parties.

 

8


--------------------------------------------------------------------------------